           Case 1:21-cv-00467-NONE-SAB Document 3 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   FILEMON COLORES,                                     Case No. 1:21-cv-00467-NONE-SAB

11                  Plaintiff,                            ORDER REQUIRING DEFENDANT TO
                                                          FILE RESPONSIVE PLEADING
12           v.
                                                          (ECF No. 1)
13   RAY MOLES FARMS, INC.,

14                  Defendant.

15

16          On February 12, 2021, Filemon Colores (“Plaintiff”), as an individual and on behalf of all

17 others similarly situated, filed this action in the Tulare County Superior Court against Ray Moles

18 Farms, Inc. (“Defendant”), alleging violations of California labor law. (ECF No. 1-1.) On

19 March 19, 2021, Defendant removed the action to the Eastern District of California. (ECF No.
20 1.) It is not clear based on the filings what precise date Defendant was served, however, the

21 summons was issued on February 12, 2021. (ECF No. 1-1 at 2.) Defendant’s notice of removal

22 does not include an answer filed in the state court.

23          Pursuant to the Federal Rules of Civil Procedure, “[a] defendant who did not answer

24 before removal must answer or present other defenses or objections under these rules within the

25 longest of these periods: (A) 21 days after receiving--through service or otherwise--a copy of the

26 initial pleading stating the claim for relief; (B) 21 days after being served with the summons for
27 an initial pleading on file at the time of service; or (C) 7 days after the notice of removal is

28 filed.” Fed. R. Civ. P. 81(c)(2).


                                                     1
          Case 1:21-cv-00467-NONE-SAB Document 3 Filed 03/23/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that Defendant shall file a responsive pleading

 2 within the time period prescribed by Federal Rule of Civil Procedure 81(c)(2).

 3
     IT IS SO ORDERED.
 4

 5 Dated:     March 23, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
